DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/10/2021 was filed after the mailing date of the Application on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker (US 4,016,918).
With regards to claim 1:
 	Thacker discloses (refer to Fig. 1 below) a valve stem, comprising:
 	a hollow tube (1) and a compression sleeve (3) mounted to the hollow tube; 
 	wherein the hollow tube (1) and compression sleeve (3) are partially insertable through a container wall opening (21) from an exterior side of the container wall (23) through to an interior side of the container wall, and


    PNG
    media_image1.png
    322
    532
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
Thacker discloses the valve stem of claim 1, wherein the hollow tube (1) is metal (column 4, lines 48-51) and at least partially threaded on its exterior surface (11); and
the compression sleeve (3) is made from a flexible and compressible material (rubber, column 3, lines 40-45).
With regards to claim 3:
Thacker discloses (column 3, lines 40-45) the valve stem of claim 2, wherein the compression sleeve material is selected from the group consisting of rubber, cork, ethylene propylene diene monomer (EPDM), Nitrile, Buna, Neoprene, Flexible Graphite, Grafoil, Aflas, Kalrez, Viton, Silicone, Metal, Mica, Felt or a plastic polymer such as Polytetrafluoroethylene (PTFE), Peek, Urethane, or Ethylene Propylene (EP), leather, and combinations thereof.
Claim(s) 1, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strunk et al. (US 4,411,458).
With regards to claim 1:
 	Strunk et al. discloses (refer to Fig. 2 below) a valve stem (stem securing assembly for use with sprinklers (valves), abstract), comprising:
 	a hollow tube (16) and a compression sleeve (24) mounted to the hollow tube; 
 	wherein the hollow tube (16) and compression sleeve (24) are partially insertable through a container wall opening (11) from an exterior side of the container wall (10) through to an interior side of the container wall, and
 	a mechanism (26) accessible from the exterior side of the container wall to compress the compression sleeve against the interior side of the container wall (Column 6, lines 21-27).
With regards to claim 4:
 	Strunk et al. discloses the valve stem of claim 1, wherein the mechanism (26) accessible from the exterior side of the container wall to compress the compression sleeve against the interior side of the container wall comprises:
 	at least one nut (26) mounted to external threads on the hollow tube, whereby when the nut is rotated, the hollow tube is partially withdrawn from the container interior (column 5, lines 60-62).
With regards to claim 4:
 	Strunk et al. discloses the valve stem of claim 4, wherein the external threads have a stop at an interior end configured to stop the rotation of the nut when the extraction of the hollow tube reaches a predetermined position (sloping annular shoulder 21 of the hollow stem is capable of preventing further advancement of the coupling sleeve 26, as it would press against the wall-

    PNG
    media_image2.png
    785
    715
    media_image2.png
    Greyscale

Fig.2
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker, as applied to claim 1 above, and further in view of Sampo (US 3,750,258).
With regards to claim 6:
 	Thacker discloses the valve stem of claim 1 (see rejected claim1 above). Thacker further discloses wherein the compression sleeve has an interior portion diameter greater than the container wall opening (when in the compressed state, grommet 3 has a circumferential bulge (25) greater in diameter than the aperture 21; column 3, lines 62-66). 
 	Thacker fails to disclose wherein the compression sleeve has an interior portion diameter at least 3/32" greater than the container wall opening. 
 	Sampo discloses (refer to Fig. 3 below) wherein the compression sleeve has an interior portion diameter at least 3/32" greater than the container wall opening (valve stem, comprising sleeve 18 (stem) embedded in a body of an elastic material (compression sleeve), has a bulbous end (24) to be inserted into the hole (32) of a wheel side wall, wherein the cross sectional diameter of the bulbous portion may be 0.875 inch, with the hole 32 having a diameter slightly larger than 0.433 inch (greater than 3/32” larger); figures 1 and 2; column 2, lines 31-33; column 2, lines 39-56). 

    PNG
    media_image3.png
    641
    631
    media_image3.png
    Greyscale

Fig. 3
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve stem of Thacker to include wherein the compression sleeve has an interior portion diameter at least 3/32" greater than the container wall opening, as taught in Sampo, for the benefit of more securely retaining the stem in the container wall opening while the stem is being installed (Sampo, column 3, lines 36-39).
With regards to claim 7:
Thacker discloses the valve stem of claim 1 (see rejected claim1 above).

 	Sampo discloses wherein the compression sleeve has an interior portion diameter having the greatest diameter to allow insertion through the container wall opening with 20 pounds of force (valve stem bulbous end 24 (interior portion diameter) and insertion tool are designed to permit seating of the valve stem with a force of about 15 to 80 pounds (insertion with 20 pounds of force); column 3, lines 34-39; column 3, lines 48-51). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve stem of Thacker to include wherein the compression sleeve has an interior portion diameter having the greatest diameter to allow insertion through the container wall opening with 20 pounds of force, as taught in Sampo, for the benefit of allowing the valve stem to be inserted using only hand power, which is simpler and easier than the use of an extraneous power source (Sampo, column 3, lines 42-47).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,539,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2, and 4-7 of the present invention are met by the claims of the U.S. Patent No. 10,539,247.

 	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,247.
 	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,247.
 	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,539,247.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,539,247.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,539,247.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753